Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how a pixel defined layer both defines the pixel area (“a pixel defined layer defining a pixel area”) and is defined by the pixel area (“a pixel defined layer”). This unclear subject matter is incorporated in all claims without remedy. From the drawings it is apparent that applicant is referring to a pixel defining layer and the claims shall be examined as such.
Regarding claim 12 and 13 no UV-absorber has been claimed so it is not clear how any specific UV-absorber would be relevant to the claimed electronic apparatus. The UV-absorber is being examined as being part of the claimed curable material as UV-absorbers are used in UV curing processes.
Regarding claim 20, as no second compound has been previously defined in relation to any other aspect of the claim it is unclear how any of the selected second compounds relate to the claimed invention. As the structures of the second compounds are all diamines it will be assumed for the purposes of examination that “the second compound is selected from Compounds 2-1 to 2-31:” should be understood as “the diamine is selected from Compounds 2-1 to 2-31”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 2005/0242720 A1) in view of Lee et al. (US 2016/0028020 A1).
In re claim 1 Sano discloses an electronic apparatus (Fig 1-3) comprising: a substrate (120); a pixel defining layer (70) defining a pixel area (where EL element 40 is present) and a non-pixel area (where EL element 40 is not present) on the substrate; an organic light-emitting device (40) disposed on the substrate to be surrounded by the pixel definition layer, and comprising at least a first sub-pixel region, a second sub-pixel region and a third sub-pixel region (40R, 40G & 40B; ¶27); and a thin film encapsulation portion (300) sealing the organic light-emitting device and the pixel definition layer, and comprising at least one organic film (¶45, any of the buffer layers), wherein the organic film comprises a cured product of a composition for forming an organic film, the composition comprising a curable material (per ¶83) wherein the curable material comprises an acryl-based material (¶45), and the organic light-emitting device comprises: a first sub-pixel electrode (60 of 40R) disposed in the first sub-pixel region, a first sub-pixel intermediate layer (64 of 40R) disposed on the first sub-pixel electrode; a second sub-pixel electrode (60 of 40G) disposed in the second sub-pixel region, a second sub-pixel intermediate layer (64 of 40G) disposed on the second sub-pixel electrode; a third sub-pixel electrode (60 of 40B) disposed in the third sub-pixel region, a third sub-pixel intermediate layer (64 of 40B) disposed on the third sub-pixel electrode; and a second electrode (66), wherein the first sub-pixel intermediate layer comprises a first sub-pixel emission layer, and a first sub-pixel hole transport region between the first sub-pixel electrode and the first sub-pixel emission layer, the second sub-pixel intermediate layer comprises a second sub-pixel emission layer, and a second sub-pixel hole transport region between the second sub- pixel electrode and the second sub-pixel emission layer, and the third sub-pixel intermediate layer comprises a third sub-pixel emission layer, and a third sub-pixel hole transport region between the third sub-pixel electrode and the third sub-pixel emission layer (¶35).
Sano does not disclose that at least one of the emission layers includes a first compound represented by Formula 1 and at least one of the respective hole transport regions includes a diamine compound.
Lee discloses an oled having an emission layer including a compound represented by Formula 1 and a hole transport region including a diamine compound (Table 8, example 32 having compound P1-65 in the hole transport layer and compound P2-21 in the emission layer).
As Sano is silent to the composition of the disclosed OLEDs and Lee discloses compositions for use in OLEDs it would have been obvious for one of ordinary skill in the art at the time of filing to select the compositions of Lee for use in the OLED display of Sano as a matter of using the compositions of Lee as intended and to realize the advantages in performance as set forth in Lee ¶200-¶203.
 Regarding claim 2 the pixel defining layer is formed of an organic insulating material (¶39)
Regarding claim 3 the thin film encapsulation portion further comprises at least one inorganic film (the barrier layers per ¶46), and the thin film encapsulation portion comprises a sealing unit in which the organic film and the inorganic film are stacked, in the number of n, n being an integer of 1 or more (Fig 4-7 showing exemplary alternating stacks of organic and inorganic films to form the encapsulation).
Regarding claim 4 the inorganic film comprises a metal or metal oxide (¶46).
Regarding claim 5 barrier layer 320 is disposed between the pixel defining layer and the oled and the sealing unit, where the sealing unit is considered to be those layers overlying 320.
Regarding claim 6 a capping layer (311) is formed between the pixel defining and the oled and the sealing unit, where the sealing unit is considered to be those layers overlying 311.
Regarding claims 7, 9-13 and 15 it would have been obvious to one of ordinary skill in the art at the time of filing to select the composition of the encapsulant layers from those claimed as said compositions are conventional and one of ordinary skill in the art in the manufacture of oleds would recognize the need for encapsulants the inhibit the diffusion of oxygen and moisture while being amenable to low-temperature processing.
Regarding claim 8 the first sub-pixel emission layer (64 of 40R) emits red color light.
Regarding claim 14 per ¶45 each buffer layer is about 0.1 to 5 microns. 
 Regarding claim 16 rings A1, A2 & A4 are all benzene groups (P2-21).
Regarding claim 17 compound P2-22 matches case iv where X1 is CH2 and X2 is N and X3 is N.
Regarding claim 18 compound P2-21 matches the case wherein R11 in Formula 1-1 is selected from Formula 5-1 and where the claimed R variables are either not relevant or fall within the claimed parameters. It is worth noting that R1, R2, and R3 cannot be present in the same molecule as one of X1, X2 or X3 must be N per Formula 1.
Regarding claim 19 compound P2-21 is represented by Formula 1A.
Regarding claim 20 the diamine P1-65 is represented by Compound 2-1.
Regarding claim 21 bis-(1-phenylisoquinolyl)iridium(III)acetylacetonate is the phosphorescent doping used in Lee (¶196) which is the same as the presently disclosed PD11 which has been disclosed as an example of a compound of Formula 401. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P SHOOK whose telephone number is (571)270-7890. The examiner can normally be reached 9:00 am - 5:00 pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL P SHOOK/Primary Examiner, Art Unit 2896